DETAILED ACTION
This office action is in response to the application filed on 3/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 11, 13-15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US8154236).
	Regarding Claim 1, Kimura discloses a flyback converter (fig. 1), comprising: a transformer (Tu) having a primary-side winding (Lu1) and a secondary-side winding (Lu2); an input capacitor (14) coupled to the primary-side winding; an output capacitor(Cu) coupled to the secondary-side winding; a synchronous rectifier switch transistor (Su2) coupled to the secondary-side winding; and a controller (40) configured to cycle the synchronous rectifier switch transistor during an output voltage transition period to lower an output voltage for the flyback converter through a transfer of energy from the output capacitor to the input capacitor (fig 1, 3A, B; mode 4).  
	Regarding Claim 11, Kimura discloses (fig. 1, 2A, 2B, 3A, B) the controller is further configured to cycle the synchronous rectifier switch transistor during the output voltage transition period to lower the output voltage for the flyback converter to a default level (col. 7, lines 5-18).  
	Regarding Claim 13, Kimura discloses (fig. 1, 2A, 2B, 3A, B) the controller is a secondary-side controller (part of 40 which controls secondary side), the flyback converter further comprising: a power switch transistor (Su1) coupled to the primary-side winding; and a primary-side controller configured to cycle on the power switch transistor during off- time periods of the synchronous rectifier switch transistor in the output voltage transition period (part of 40 which controls primary switch).  
	Regarding Claim 14, Kimura discloses a method of operating a flyback converter (fig. 1, 2A, 2B, 3A, B) comprising: during a normal mode of operation (2A, 2B), cycling a power switch transistor (Su1) so that energy flows from an input capacitor (14) to an output capacitor (Cu); and during an output voltage transition mode of operation, cycling a synchronous rectifier switch transistor (Su2) so that energy flows from the output capacitor to the input capacitor to lower an output voltage (fig 1, 3A, B; mode 4).  
	Regarding Claim 15, Kimura discloses (fig. 1, 2A, 2B, 3A, B) ceasing the cycling of the synchronous rectifier switch transistor to end the output voltage transition mode of operation in response to the output voltage lowering to a default level (col. 7, lines 5-18).  
	Regarding Claim 19, Kimura discloses (fig. 1, 2A, 2B, 3A, B) conducting a resetting current through a body diode (Du1) of the power switch transistor in response to a cycling off of the synchronous rectifier switch transistor during the output voltage transition mode of operation (fig. 3A).  
	Regarding Claim 20, Kimura discloses (fig. 1, 2A, 2B, 3A, B) driving a gate voltage of a power switch transistor (gu1) in response to a cycling off of the synchronous rectifier switch transistor to cause the power switch transistor to conduct a resetting current during the output voltage transition mode of operation (fig. 2B).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura.
	Regarding Claims 12 and 16, Kimura does not disclose the default level is approximately five volts.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura to include setting the default level to 5 volts as since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
	
Allowable Subject Matter
Claims 2-10, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to disclose: “...the controller is further configured to cycle the synchronous rectifier switch transistor in response to a detection of a triggering event to begin the output voltage transition period.  .” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 17, the prior art fails to disclose: “...initiating the output voltage transition mode of operation in response to detecting a disconnect of a portable device from the flyback converter” in combination with the additionally claimed features, as are claimed by the Applicant.
Regarding claim 18, the prior art fails to disclose: “...initiating the output voltage transition mode of operation in response to a command from a portable device.  .” in combination with the additionally claimed features, as are claimed by the Applicant.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10965218, Odell; Arthur B. discloses an active clamp circuit with steering network.
US 11258371, Giuliano; David M. et al. discloses a switched capacitors for AC-DC applications.
US 20020114174, Hatta, Masaharu  et al. discloses a power supply unit and driving method thereof.
US 20030151929, Figueroa, Salvador discloses a power converter with input-side resonance and pulse-position demodulation feedback control.
US 20050207188, Takashima, Makoto  et al. discloses a synchronous rectification switching power supply.
US 20190245452, Portisch; Daniel discloses a bidirectional flyback converter circuit.
US 6771518, Orr; Raymond K et al. discloses DC converters.
US 9660544, Telefus; Mark et al. discloses a self-driven synchronous rectifier circuit.
US 9887564, Fahlenkamp; Marc et al. discloses a switched mode power supply circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838